                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

In re:                                        )
                                              )         Case No. 17-17361- (AIH)
         Richard M. Osborne                   )
                                              )         Chapter 11
                                              )
                       Debtor                 )         Judge Arthur I. Harris


  Objection to Amended Third Application and Amended Fourth and Final Application
                      of Frederic P. Schwieg, Esq., Attorney at Law
             for Approval of Compensation and Reimbursement of Expenses
                    as Counsel for Debtor and Debtor in Possession

         Daniel M. McDermott, United States Trustee for Region 9, pursuant to his

administrative responsibilities, has reviewed the Third Application of Frederic P. Schwieg, Esq.,

Attorney at Law for Approval of Compensation and Reimbursement of Expenses

as Counsel for Debtor and Debtor in Possession and the Fourth and Final Application of

Frederic P. Schwieg, Esq., Attorney at Law for Approval of Compensation and Reimbursement

of Expenses as Counsel for Debtor and Debtor in Possession (“Applications”) and has the

following objections to the Applications.

         1. This Court has jurisdiction to hear the above-captioned Motion.

         2. Pursuant to 28 U.S.C. §586, the United States Trustee is charged with the supervision

and administration of all cases commenced under Chapter 11, Title 11, United States Code.

This duty is part of the United States Trustee’s overarching responsibility to enforce the

bankruptcy laws as written by Congress and interpreted by the courts. See United States Trustee




                                                  1




17-17361-aih      Doc 575     FILED 08/20/19          ENTERED 08/20/19 17:50:13        Page 1 of 6
v. Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994)

(noting that United States Trustee has “public interest standing” under 11 U.S.C. §307, which

goes beyond mere pecuniary interest); Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.),

898 F.2d 498, 500 (6th Cir. 1990). Pursuant to 11 U.S.C. §307, the United States Trustee has

standing to be heard on any issue pending before this Court.

       3. On December 17, 2017, Richard M. Osborne (“Debtor”) filed a voluntary petition for

relief under Chapter 11 of Title 11 of the United States Code. On July 3, 2019, the case was

converted to a case under chapter 7 of the Bankruptcy Code and Kari B. Coniglio was appointed

as chapter 7 trustee (“Trustee”).

       4. 11 U.SC. §330 states after notice and a hearing, the court may award to a

professional reasonable compensation for actual, necessary services rendered and reimbursement

for actual and necessary expenses. The United States Trustee believes payment of the fees and

expenses requested in the Applications is premature at this time and believes certain services

provided no benefit to the estate.

       5. Timing of payment: The Applications requests an allowance of fees and expenses as

administrative expenses against the estate and requests immediate payment by the Chapter 7

Trustee. The United States Trustee objects to the immediate payment of any chapter 11

administrative expenses. Typically in a converted chapter 7 case, claims are paid after

administration of the assets, after approval of the Trustee’s Final Report, and are paid consistent

with the priority distribution scheme established by the Bankruptcy Code under 11 U.S.C. §726.

Section 726 allows for chapter 11 administrative expenses to be paid after chapter 7

administrative expenses are paid. Since it is unknown at the time what the chapter 7


                                                 2




17-17361-aih     Doc 575      FILED 08/20/19         ENTERED 08/20/19 17:50:13         Page 2 of 6
administrative expenses will be or that there will be sufficient funds to pay all chapter 7

administrative expenses, it would be premature to pay any chapter 11 administrative expense and

would be inconsistent with section 726.

       6. Benefit to the Estate: The Applications request reimbursement for fees for

drafting a plan. All entries relating to preparation and drafting of a plan appear to be in 10 days

prior to the July 3rd hearing on the United States Trustee’s motion to convert and the motion of

First National Bank of Pennsylvania’s motion for a trustee. At that point, the case had been

pending for 18 months. First National Banks’s motion was filed on December 11, 2018. The

plan was never filed. The United States Trustee objects to any payments for fees for the

preparation of a plan since these services provided no benefit to the estate.

       7. The Application also requests reimbursement for Debtor’s attempt to hire Inglewood

and Associates as valuation expert which was filed on June 11, 2019. Debtor was aware and on

notice that the value of his business interests were an issue in the case. Debtor’s attempt to hire

a valuation expert at such a late stage in the case provided no benefit to the estate and fees

associated with the retention should be denied.

       WHEREFORE, the United States Trustee respectfully requests the Court consider the

above objections and enter an Order consistent with this Objection and for such other relief as




                                                  3




17-17361-aih     Doc 575      FILED 08/20/19          ENTERED 08/20/19 17:50:13         Page 3 of 6
this Court deems appropriate.

                                                    Respectfully submitted,

                                                    DANIEL M. MCDERMOTT
                                                    United States Trustee, Region 9

                                             by: /s/ Maria D. Giannirakis
                                                 Maria D. Giannirakis (#0038220)
                                                 Trial Attorney
                                                 U.S. Department of Justice
                                                 Office of the U.S. Trustee
                                                 H. M. Metzenbaum U.S. Courthouse
                                                 201 Superior Avenue East, Suite 441
                                                 Cleveland, Ohio 44114-1240
                                                 (216) 522-7800, ext. 222
                                                 (216) 522-7193 (facsimile)
                                                 maria.d.giannirakis@usdoj.gov




                                              4




17-17361-aih    Doc 575     FILED 08/20/19        ENTERED 08/20/19 17:50:13           Page 4 of 6
                                     Certificate of Service

    I certify that on August 20, 2019, a true and correct copy of Objection to Fee Application was
served: Via the Court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:

      Gregory P. Amend         gamend@bdblaw.com, grichards@bdblaw.com
      Alison L. Archer       alison.archer@ohioattorneygeneral.gov,
       Trish.Lazich@ohioattorneygeneral.gov; angelique.dennis-
       noland@ohioattorneygeneral.gov
      Richard M. Bain       rbain@meyersroman.com,
       mnowak@meyersroman.com;jray@meyersroman.com
      Adam S. Baker        abakerlaw@sbcglobal.net,
       adam@bakerlaw.us;abakerlaw@gmail.com
      Austin B. Barnes       abarnes@sandhu-law.com, bk1notice@sandhu-law.com
      Robert D. Barr      rbarr@koehler.law, rbarr@koehler.law
      David T. Brady       DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com
      LeAnn E. Covey        bknotice@clunkhoose.com
      Richard W. DiBella        rdibella@dgmblaw.com
      Stephen R. Franks       amps@manleydeas.com
      Stephen John Futterer        sjfutterer@sbcglobal.net, r43087@notify.bestcase.com
      Melody Dugic Gazda           mgazda@hendersoncovington.com
      Heather E. Heberlein        hheberlein@bdblaw.com, vgum@bdblaw.com
      Dennis J. Kaselak       dkaselak@peteribold.com, Cynthia@peteribold.com
      Christopher J. Klym        bk@hhkwlaw.com
      Jerry R. Krzys     jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
      Matthew H. Matheney           mmatheney@bdblaw.com, bhajduk@bdblaw.com
      Shannon M. McCormick            bankruptcy@kamancus.com
      Kelly Neal     kelly.neal@bipc.com, donna.curcio@bipc.com
      David M. Neumann          dneumann@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com
      Timothy P. Palmer        timothy.palmer@bipc.com, donna.curcio@bipc.com
      Tricia L. Pycraft     tpycraft@ccj.com, bowman@ccj.com
      Kirk W. Roessler       kroessler@walterhav.com,
       kballa@walterhav.com;slasalvia@walterhav.com
      John J. Rutter    jrutter@ralaw.com
      Frederic P. Schwieg        fschwieg@schwieglaw.com
      Michael J. Sikora       msikora@sikoralaw.com, aarasmith@sikoralaw.com
      Nathaniel R. Sinn       nsinn@bdblaw.com, grichards@bdblaw.com
      Rachel L. Steinlage       rsteinlage@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com
      Richard J. Thomas        rthomas@hendersoncovington.com,
       mgazda@hendersoncovington.com

                                                5




17-17361-aih     Doc 575     FILED 08/20/19         ENTERED 08/20/19 17:50:13        Page 5 of 6
      Andrew M. Tomko        atomko@sandhu-law.com, bk1notice@sandhu-law.com
      Jeffrey C. Toole    toole@buckleyking.com, young@buckleyking.com;
       toolejr82560@notify.bestcase.com
      United States Trustee    (Registered address)@usdoj.gov
      Michael S. Tucker      mtucker@ulmer.com
      Phyllis A. Ulrich    bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com
      Leslie E. Wargo     Leslie@Wargo-Law.com
      Scott R. Belhorn ust35    Scott.R.Belhorn@usdoj.gov




                                                        /s/Maria D. Giannirakis
                                                        Maria D. Giannirakis (0038220)
                                                        U.S. Department of Justice
                                                        Office of the U.S. Trustee
                                                        H.M. Metzenbaum U.S. Courthouse
                                                        201 E. Superior Ave., Ste. 441
                                                        Cleveland, Ohio 44114-1240
                                                        (216) 522-7800, ext. 222
                                                        maria.d.giannirakis@usdoj.gov




                                            6




17-17361-aih   Doc 575     FILED 08/20/19       ENTERED 08/20/19 17:50:13      Page 6 of 6
